Response to Amendment
	Applicant’s amendments to claims 4 and 10 overcome the rejections under 35 U.S.C. 112(a) and 112(b) set forth in the Final Office Action of June 17, 2022.  However, the arguments set forth do not overcome the rejections of claims 1-15 and 18 made under 35 U.S.C. 103 as set forth in the Final Office Action of June 17, 2022.  

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention achieves unexpected results.  To support this allegation, applicant directs the Office to the examples presented in Tables 2-4 of the instant application.  This argument is unpersuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
In this case, the results presented are not commensurate in scope with the claims.  Applicant contends that the inclusion of the ethylene or propylene copolymer emulsion provides unexpected results in the areas of glass peel adhesion, glass/shear resistance, and HDPE peel adhesion tests.  However, these results are not commensurate in scope with the claims.  First, in Table 2, no examples contain both the pigment dispersant and the silane-containing compound as required by claim 9, and the examples in Tables 3 and 4 contain no pigment dispersant.  Therefore, only examples IE1 and IE2 in Table 2 contain the components claimed by claim 1.  Second, within these two examples, the ethylene or propylene copolymer emulsion is only used in 1 and 3% by weight.  These two amounts cannot represent what would occur over any possible amount of this component used1.  Even when considering the range claimed in claim 2 of from 0.1 to 25% by weight, these amounts cannot represent the entire claimed range.  Third, only one copolymer is used in the examples whereas claim 1 is very broad as any ethylene or propylene copolymer emulsion may be used.  Even when considering claim 6 which narrows this limitation, many varied copolymers may be used.  Fourth, the acrylic emulsion and the pigment dispersion used are quite broad within the claims as well and only one example of those are used.  In summary, the examples provided are not fully commiserate in scope with the claims and therefore cannot properly show that the instant invention has achieved unexpected results.
Applicant argues that the combination of Varela and Dodge et al. make both of the references unsuitable for their respective purposes.  Applicant argues that while Dodge et al. does teach the use of acrylates, it teaches that these work only with specific amounts of tackifier at specific temperature ranges and that Varela does not teach a required tackifier within its composition.  Applicant argues that one of ordinary skill in the art “would have no reason to believe that a combination of Varela and Dodge which expanded the acrylates used in Varela beyond (meth)acrylate without including the tackifier used in Dodge would produce a viable water based pressure sensitive adhesive that would fulfill the purposes of either Varela or Dodge.”  This argument is unpersuasive.  First, it is not the acrylate copolymer of Dodge et al. that is being used in the composition of Varela.  The rejection states that the ethylene acrylic acid copolymer of Dodge et al. (the second copolymer) is added to the composition of Varela.  Applicant makes no argument as to why this particular copolymer should not be added to Varela.  Second, as for the tackifier, Dodge et al. does appear to require the use of a tackifier.  However, it is not stated that the tackifier is needed to be used in concert with the ethylene acrylic acid copolymer in order for its benefits to be achieved.  Nevertheless, assuming arguendo, that the tackifier was required for the ethylene acrylic acid copolymer to be effective in adhesives, Varela teaches that tackifiers similar to those used in Dodge et al. may be used in its composition (Col. 9, lines 20-58).  The use of a tackifier does not make the composition of Varela unsuitable for its intended purpose nor does the inclusion of the ethylene acrylic acid copolymer.  Third, the composition of Dodge et al. is not being altered and therefore nothing is making it unsuitable for its intended purposes.
Applicant argues that the Office has changed the principle operation of both Varela and Dodge et al.  Applicant states that the Office has changed the teaching of Varela from a combination of a distinct methacrylate, an ethylenically unsaturated carboxylic acid, a hydroxyl alkyl (meth)acrylate, and a vinyl aromatic to a product of monomers such as ethyl acylate, (meth)acrylic acid, and styrene and that this changes the principle of operation of Varela.  Applicant further argues that the Office ignores the tackifier requirement of Dodge et al. as well as the “consisting of” language used by Dodge et al. to reinterpret Dodge et al. as teaching any acrylate polymer combined with any ethylene acrylic acid copolymer and that this changes the principle of operation of Dodge et al.  These arguments and interpretations are unpersuasive.  
First, as for Varela, the Office in no way is “reinterpreting” the teaching thereof.  Varela does indeed teach a polymer comprising a reaction product of a C1 to C20 alkyl (meth)acrylate, an ethylenically unsaturated carboxylic acid, a C2 to C8 hydroxylalkyl (meth)acrylate, and a vinyl aromatic.  Any other monomer used therein is optional (Col. 2, lines 5-15).  The Office Action stating “a product of monomers such as ethyl acylate, (meth)acrylic acid, and styrene” is not changing the teaching, but simply stating the teaching which has overlap with what is claimed in order to show that the claimed limitations are met.  All that is claimed is an acrylic emulsion having a glass transition temperature of less than or equal to -10° C comprising an acrylate polymer or copolymer comprising polymerized monomers selected from the group consisting of (meth)acrylic acid, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, methyl (meth)acrylate, octyl acrylate, styrene, vinyl acetate and combinations of two of more thereof (instant claims 1 and 3).  As long as the acrylate copolymer contains at least one of the listed monomers and has the required glass transition temperature, then the claims are met.  The other monomers taught by Varela do not affect that the claim limitations are met.  The Final Office Action was simply showing that the acrylate polymer as taught by Varela can contain at least one of the monomers listed in claim 3.  This is in no way changing the teaching of Varela. 
Second, as for Dodge et al., the Office did not ignore the “requirement” of the tackifier.  The tackifier is not needed in order to reject the claims and as discussed above, Dodge et al. does not teach the criticality of the tackifier used in concert with the ethylene acrylic acid copolymer.  Further, as for the “consisting of” language used in Dodge et al. to define the copolymers, it is also immaterial to the claims.  The acrylate polymer or copolymer taught by Dodge et al. is one that must contain at least one of the monomers listed as it is a polymer or copolymer comprising polymerized monomers.  These acrylate polymers are similar to what is claimed and what is taught by Varela.  Dodge et al. is cited for teaching an ethylene acrylic acid copolymer used together with an acrylate (co)polymer in pressure sensitive adhesives.  The “consisting of” language referenced by applicant is misconstrued as applying to the rejection of record.
In summary, the disclosures of Varela and Dodge et al. have not had their principle of operation changed by the Office and the rejection of record does not make Varela unsuitable for its intended purpose.  Further, no unexpected results have been shown.  These arguments are unpersuasive and the rejection of record stands.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since no amount of this component is claimed in claim 1, the results must be shown to occur over all possible amounts of this component, which is an extremely broad range.